Title: To Benjamin Franklin from Witel & Fauche, [after 15 November 1784]
From: Witel & Fauche
To: Franklin, Benjamin


				
					Monsieur
					[after November 15, 1784]
				
				La bonté avec la quelle il vous a plût répondre á notre lettre, & notre persévérance dans notre projet, que votre obligeante lettre & votre information n’ont fait qu’augmenter, nous obligent a vous importuner de nouveau par celle-ci.
				Nous ne pensâmes jamais, comme beaucoup d’autres, que notre plan seroit de facile exécution; au Contraire nous nous Sommes attendus à une infinité d’obstacles & de difficultés peut-être insurmontables. C’est aussi pourquoi nous Sentions le besoin que nous aurions de vos directions.
				Nous prendrons la liberté, Monsieur, de vous exposer de nouveau quelles sont nos vues & nos espérances, & nous terminerons par vous demander encore avec instances, quelques autres instructions.
				1° Si la langue françoise n’est pas assez répandue pour nous faciliter la vente de nos livres, nous pouvons facilement nous assortir en livres Anglois; Seulement nous prenons la liberté de vous demander, quelle seroit le genre qui conviendroit le mieux. Nous le devinons bien à peu prés. Mais nous ignorons Si les livres sont communs en Amerique, & s’ils y sont chers, de même S’il y a beaucoup d’imprimeries. Notre correspondance avec l’Angleterre & Paris nous procureroit bien promptement les livres en Anglois qu’il devroient nous convenir, & c’est à quoi nous travaillerons Sitôt après l’honneur de votre réponse.
				2°. L’imprimerie que nous transporterions dans les Etats unis est absolument neuve & les caractères trés bien assortis & du meilleur goût. Ceux de la langue Angloise ètant les mêmes, il nous Seroit trés facile d’imprimer en Anglois puis quil n’est pas douteux que nous trouverions aisément un correcteur possédant parfaitement la langue Angloise.
				3° Deux d’entre nous partiroient dabord avec l’imprimerie Neuve de la quelle nous venons de parler, & un assortiment

des meilleurs livres Anglois & François. Celui d’entre nous qui est marié, resteroit ici avec les autres fonds & l’imprimerie que nous y avons, & Continueroit notre commerce tel qu’il est aujourd’hui, jusqu’a qu’apprenant des nouvelles des deux voyageurs, en quel Etat & position ils se trouvent il pût alors se determiner à les joindre avec le reste de notre fortune.
				Voici donc Monsieur jusqu’où S’étendent nos desirs & nos voeux. Nous vous prions de pardonner à nos indiscrétes questions & de daigner y répondre.
				Nous ne savons point positivement dans quelle ville ou Province il nous conviendroit de Chercher un établissement, nous sentons bien qu’il faudroit que ce fut dans un lieu où nous puissions trouver de l’occupation dans notre genre par conséquent dans une grande Ville. Nous conduirons avec nous tout ce qui nous est necessaire pour notre travail, il S’agit seulement d’en trouver, & S’il ètoit difficile de s’en procurer Suffisamment pour notre entretien en imprimant pour le Compte d’autrui. Il nous paroît qu’il nous seroit possible d’établir pour notre Compte & de faire des impressions soit des livres qu’on tire d’Europe, Soit des livres Classiques ou autres ouvrages estimés & accueillis dans les Colonies.
				Nous n’avons aucun penchant au Luxe ni à l’oisiveté, nous Sommes aussi frugal que nous sommes modestes dans notre mise; avec pareilles habitudes, l’ambition doit être bien bornée; aussi avons nous èté enchantés du Tableau intêrressant que vous faites des moeurs, des coutumes & de la vie égale & Simple de vos estimables concitoyens.
				C’est vous Monsieur qui pouvez nous diriger dans le Choix du Lieu qui nous seroit convenable. & tout nous Seroit propice, Si vous ajoutiez à ce bienfait celui de votre puissante protection que

nous Sollicitons dans l’espoir d’être assez heureux pour qu’une Connoissance plus particuliere nous la fasse meriter. Pardonnez Monsieur Si nous ôsons présumer un Si flatteur avenir.
				Nous manquons aussi de direction pour les fraix de transport. Si notre projet Se réalise, nos deux voyageurs se proposent de S’embarquer dans le mois de mai, Si la saison est propice & S’il est possible sur un bâtiment américain dans quelques ports de la Brétagne ou de la Normandie, Leur Cargaison en livres & avec l’imprimerie peut aller à quatre ou cinq miliers soit 50 à 60 quintaux. Nous ne savons pas non plus Si ces effets payent des droits dans les ports des Etats-Unis, & quel peut etre le prix ordinaire du quintal en des Miliers ainsi que les fraix de Chaque passager & Enfin nous n’avons aucune connoissance ni relation dans le Nouveau Monde. C’est suivant nous de tous les inconvéniens le plus embarrassant, le plus considerable, mais nous ne doutons pas Monsieur Si vous nous jugez dignes de votre bienveillance que par votre moyen cet obstacle ne dévienne Nul.
				Nous craignons encore que Si les fraix de transport étoient considerables & que nous ne puissions pas debiter tout de Suite nos Marchandises après notre arrivèe, notre Séjour ne devint trop coûteux relatîvement à nos facultés. Nous nous proposons de prendre avec nous quelques montres de poche. C’est la manufacture la plus considerable dans notre Pays & d’un facile transport. En argent comptant ou lettres de Change nous ne seront pas riches, la somme que nous pourront faire ne peut guere aller au delà de quarante Louis. Si nôtre cargaison en livres & montres Se vend avec célérité Son produit pourroit Satisfaire à nos premiers besoins & a fonder notre ètablissement. L’activité & le Courage ne nous manqueront Certainement pas; & une heureuse Constitution nous promet une Santé assez constante & durable. Mais le veritable véhicule de notre entreprise, seroit votre inestimable recommandation.
				Notre frêre qui restera ici en attendant de bonnes ou mauvaises nouvelles des voyageurs; pourra Si nous Sommes assez fortunés pour rèussir, avant de partir lui même pour nous joindre, faire une nouvelle Cargaison de ce que nous lui commettrons & ètablir une correspondance Solide en Europe pour les articles qui nous seroient avantageux d’en tirer.
				
				Après nos arrangemens pris nous partirons pour Paris peut être nôtre frére ainé nous y accompagnera-t-il il seroit à propos que nous eussions l’honneur de vous voir tous les trois. Notrè aine a eu celui de vous présenter Ses respects il y a çinq ou six années & déja alors nous pensions à l’Amerique. Mais notre projet ètoit au berceau & demandoit quelques années pour Se Mûrir & nous mêmes etions tous trop jeunes pour le mettre en éxécution.
				Pardonnez Monsieur à notre prolixités & que notre importunité ne nous prive pas de l’honneur d’une reponse, que nous attendons comme devant faire notre destin
			